Case: 18-11597      Document: 00515192198         Page: 1    Date Filed: 11/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                    No. 18-11597                   November 8, 2019
                                  Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

v.

JAMO ODHIAMBO HAGOYI,

                                                 Defendant−Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-173-3


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
       Jamo Odhiambo Hagoyi pleaded guilty to distribution of heroin. His
presentence report (PSR) calculated a guidelines range of 37 to 46 months of
imprisonment. At sentencing, the district court discussed why a sentence
above the top of the advisory guidelines range was appropriate and concluded
that a 64-month term of imprisonment was necessary to satisfy the objectives
of sentencing as contemplated by 18 U.S.C. § 3553(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11597         Document: 00515192198          Page: 2    Date Filed: 11/08/2019


                                        No. 18-11597

      On appeal, Hagoyi challenges the reasonableness of his sentence. We
review the sentence imposed for reasonableness in the light of the factors set
forth in § 3553(a). United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005).
This standard applies whether the sentence is within or outside the guidelines
range. Gall v. United States, 552 U.S. 38, 51 (2007). As the sentence imposed
was a variance and outside of the sentencing guidelines system, it is not
necessary to address Hagoyi’s argument that the district court erred in
imposing an upward departure under U.S.S.G. § 4A1.3, p.s., and U.S.S.G.
§ 5K2.0, p.s.
      In Gall, the Supreme Court established a bifurcated process for
conducting a reasonableness review. United States v. Cisneros-Gutierrez, 517
F.3d 751, 764 (5th Cir. 2008). Pursuant to Gall, we must determine whether
the district court committed any procedural errors. Gall, 552 U.S. at 51. If the
district court’s decision is procedurally sound, we will “consider the substantive
reasonableness of the sentence imposed under an abuse-of-discretion
standard.” Id.
      Hagoyi argues that it was procedural error for the district court to
consider his juvenile conviction and his uncharged conduct in imposing an
upward variance. The information in the PSR about the conduct underlying
the juvenile charge of carrying a weapon in a weapons-free zone and the
aggravated battery were based on police department offense reports. 1 “[T]he
district court may properly find sufficient reliability on a presentence
investigation report which is based on the results of a police investigation.”
United States v. Vela, 927 F.2d 197, 201 (5th Cir. 1991).
      As there is no procedural fault in the sentence, we now examine whether
the 64-month sentence was substantively unreasonable.                        A sentence is


      1   Hagoyi did not object to the reliability or accuracy of these paragraphs of the PSR.


                                               2
    Case: 18-11597    Document: 00515192198     Page: 3   Date Filed: 11/08/2019


                                 No. 18-11597

substantively unreasonable if “it (1) does not account for a factor that should
have received significant weight, (2) gives significant weight to an irrelevant
or improper factor, or (3) represents a clear error of judgment in balancing the
sentencing factors.” United States v. Chandler, 732 F.3d 434, 437 (5th Cir.
2013) (internal quotation marks and citation omitted).       The transcript of
sentencing shows that the district court carefully considered Hagoyi’s history
and characteristics as well as deterrence and the need to protect the public.
The district court did not abuse its discretion in sentencing Hagoyi.
      The judgment of the district court is AFFIRMED




                                       3